Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 1 of 22




                                               EXHIBIT A
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 2 of 22
                                                                    E-FILED
                                                            IN COUNTY CLERK'S OFFICE
                                                          PIERCE COUNTY, WASHINGTON

                                                            September 16 2020 3:45 PM

                                                                   KEVIN STOCK
                                                                  COUNTY CLERK
                                                              NO: 20-2-07659-2
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 3 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 4 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 5 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 6 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 7 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 8 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 9 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 10 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 11 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 12 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 13 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 14 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 15 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 16 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 17 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 18 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 19 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 20 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 21 of 22
Case 3:20-cv-06015-BHS Document 1-1 Filed 10/14/20 Page 22 of 22
